Wylt, J.
The plaintiff brought suit in the Second Judicial District Court, parish of Jefferson, claiming certain movable and immovable property inventoried as the property-of the succession of Jacob Weigel, and that court gave judgment adverse to her.
Subsequently she instituted this suit in the parish court, to annul said judgment of the district court on the various grounds stated in her petition. The court refused to annul the judgment, and she has appealed.
An examination of the record satisfies us that the parish court was without jurisdiction ratione materice, the matter in dispute in the judgment sought to be annulled far exceeding five hundred dollars.
It is therefore ordered that the judgment appealed from be set aside and annulled, and that the suit be dismissed at the cost of plaintiff, in both courts.